Exhibit 10.95
 


 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, OFFERED FOR SALE,
OR TRANSFERRED IN THE ABSENCE OF EITHER AN EFFECTIVE REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL FOR THE COMPANY THAT SUCH TRANSACTION IS EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THIS SECURITY MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ALL APPLICABLE STATE SECURITIES LAWS.


PROMISSORY NOTE
$300,000.00
Issue Date: September 14,  2017
 
Minneapolis, Minnesota

 
Subject to the terms and conditions of this Promissory Note (this "Note"), for
value received, OrangeHook, Inc., a Florida corporation (the "Company"), hereby
promises to pay to the order of Taylor Trust Corporation (the "Holder"), the
principal sum of Three Hundred Thousand and No/ 100 Dollars ($300,000.00) (the
"Principal Amount"), together with interest thereon as indicated below.
 
1.     Maturity. The Company shall pay the outstanding principal and all accrued
interest thereon in full on March 14, 2018 (the "Maturity Date").
 
2.     Interest. Interest shall accrue from the date hereof on the unpaid
Principal Amount of this Note from time to time outstanding at a fixed rate of
two percent (2%) per month. Interest shall be computed on the actual number of
days elapsed in the applicable month and shall not be compounded. All payments
will be applied first to accrued interest until all then outstanding accrued
interest has been paid in full, and then to the repayment of principal until all
principal has been paid in full.
 
3.     Prepayment. The Company may prepay this Note, including outstanding
principal and interest, in full but not in part, at any time upon giving the
Holder not less than five (5) days' prior written notice of the Company's
intention to so prepay this Note, without penalty or premium.
 
4.     Default. The term "Event of Default" as used herein shall mean either of
the following events:
 
a.
Failure of the Company to pay the Principal Amount and accrued interest when
due.

b.
The Company voluntarily terminates operations or consents to the appointment of
a receiver, trustee or similar person with respect to all or a substantial part
of its assets.

c.
The Company admits its inability to pay its debts as they become due.

 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
 
d.
The Company makes a general assignment for the benefit of its creditors; or

e.
The Company files a voluntary petition in bankruptcy, or a decree or other order
by a court of competent jurisdiction shall have been entered adjudging the
Company bankrupt or insolvent under the provisions of the United States
Bankruptcy Code or applicable insolvency law or statute providing for the
modification or adjustment of the rights of creditors, and such degree or order
shall have continued undischarged or unstayed for a period of sixty (60) days.

If any Event of Default shall occur, the Holder must provide written notice of
default to the Company, shall, after ten (10) days and without further notice,
become immediately due and payable at the option of the Holder upon the Holder's
declaration thereof upon the occurrence and during the continuance of an Event
of Default. Upon the occurrence and during the continuance of an Event of
Default under this Note, all past due principal and/or interest shall bear
interest from the due date to the date of actual payment at the lesser of the
highest rate for which the Company may legally contract or the rate of 3% per
month.
5.     Unsecured Indebtedness. This Note represents general, unsecured
obligations of the Company and will rank on parity with all other unsecured
indebtedness of the Company.
6.     No Recourse Against Others. No director, officer, employee or
shareholder, as such, of the Company shall have any liability for any
obligations of the Company under the Note or for any claim based on, in respect
of or by reason of such obligations or their creation. The Holder, by accepting
this Note, waives and releases all such liability as part of the consideration
for this issue of this Note.
7.     Amendments. Any term of this Note may be amended only with the written
consent of the Company and the Holder.
8.     Governing Law. This Note is made in and shall be interpreted and enforced
in accordance with the internal laws of the State of Minnesota without giving
effect to its principles or provisions regarding choice of law. Jurisdiction and
venue of any litigation arising out of this Note will be exclusively in the
Hennepin County District Court of the State of Minnesota or the United States
District Court for the District of Minnesota located in Minneapolis, MN. Company
and Holder submit to the personal jurisdiction of such courts and waives any
argument that either such court is an inconvenient forum.
9.     Usury. In the event any interest is paid on this Note which is deemed to
be in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of the Principal Amount and applied against the Principal
Amount of this Note.
10.    Waiver. The Company and all others who may become liable for the payment
of all or any part of the indebtedness hereby waive presentment, protest, demand
for payment, notice of dishonor, and any and all other notices or demands in
connection with the delivery, acceptance, performance, default, or enforcement
of this Note. No delay or omission on the part of the Holder in exercising any
right hereunder shall operate as a waiver of such right or of any other remedy
under this Note. A waiver on any one occasion shall not be construed as a bar to
or waiver of any such right or remedy on a future occasion.
11.     Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
12.     Notices. All notices and demands under this Note will be in writing sent
by United States mail, registered or certified postage prepaid, or by a
reputable ovemight courier service (such as Federal Express), with such notice
addressed to the recipient at the recipient's address set forth above. Such
notices will be effective three days after deposit in the United States mail as
provided above or upon delivery by reputable overnight courier service as
indicated in the records of such service.
13.     Assignment. This Note, and the rights and obligations hereunder, are not
assignable by the Holder without the prior written consent of the Company.
14.     Headings. All references in this Note to sections, paragraphs, exhibits
and schedules shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by this reference.
15.     Attorneys' Fees. The Company agrees to pay all costs, including
reasonable attorneys' fees, at any time paid or incurred by the Holder in
connection with the collection of any amounts due or enforcement of any other
rights of Holder under this Note.
 
 
 
[Signature Page Follows].
 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------



 
 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.
ORANGEHOOK, INC.
 
By: /s/ James L. Mandel                                                        
             James L. Mandel         
             President & Chief Executive Officer
 
 
 
 
 
 
- 4 -